Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.

EXAMINER' S AMENDMENT

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Andy Ralston on 06/15/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 03/24/2022. 

1.	(Currently Amended) An integrated circuit, comprising:
a semiconductor substrate having a top surface;
a gate positioned above the top surface between a source region and a drain region and having first gate sidewall facing the source region and a second gate sidewall facing the drain region;
a back gate region having a first conductivity type extending from the source region toward the drain region;
a drain drift region having a second opposite conductivity type extending from the drain region toward the source region and located partially under the gate, the drain drift region forming a p-n junction with the back gate region and having:
a first drain drift sub-region (DDSR) near the top surface and extending from a dielectric isolation structure to a first portion of the p-n junction directly under a location in the gate spaced a first distance from the first gate sidewall;
a second DDSR below the first DDSR and extending from directly under the second gate sidewall to a second portion of the p-n junction directly under a location in the gate spaced a second distance from the first gate sidewall; 
a third DDSR between the first DDSR and the second DDSR and extending from directly under the second gate sidewall to a third portion of the p-n junction directly under a location in the gate spaced a third distance from the first gate sidewall; and
a fourth DDSR extending from directly under the second gate sidewall to a fourth portion of the p-n junction directly under a location in the gate spaced a fourth distance from the first gate sidewall, the second DDSR between the third DDSR and the fourth DDSR, the second distance greater than the first distance, the third distance greater than the second distance and the fourth distance greater than the third distance,
wherein the first DDSR and the second DDSR each have a maximum dopant concentration greater than a maximum dopant concentration of the third DDSR.
Claims 2-4: Cancelled
5.	(Previously Presented) The integrated circuit of claim 1, wherein the dielectric isolation structure is a shallow trench isolation structure.
6.	(Previously Presented) The integrated circuit of claim 1, wherein the drain drift region is n-type and the back gate region is p-type, further comprising:
a first p-type region extending from a position directly below the first gate sidewall to the p-n junction by a fifth distance and partially under the fourth DDSR;
a second p-type region located between the first p-type region and the surface and extending from a location directly under the first gate sidewall to the p-n junction by a sixth distance less than the fifth distance.
7.	(Original) The integrated circuit of claim 6, further comprising a third p-type region located under the drain drift region and the first p-type region, the third p-type region having a p-type dopant concentration greater than that of the substrate.
8.	(Currently Amended) A transistor, comprising: 
a p-type substrate having a top surface and a p-buried layer (PBL);
an n-type source region and an n-type drain region in the substrate and a gate electrode positioned between the source and drain regions and having gate sidewall facing the source region;
an n-type drain drift region between the PBL and the drain region forming a p-n junction with the p-type substrate, the p-n junction being laterally spaced apart from the gate sidewall by a first distance at the top surface, a second distance at a first depth below the top surface, a third distance at a second depth greater than the first depth below the top surface, and a fourth distance at a third depth greater than the second depth below the top surface, the second distance greater than the first and third distances, and the third distance less than the second and fourth distances.
9.	(Previously Presented) The transistor of claim 8, wherein:
a p-type body region in the substrate has a first peak horizontal dopant concentration at a fourth depth below the top surface, and a p-type intermediate region in the substrate has a second peak horizontal dopant concentration at a fifth depth greater than the first depth below the top surface;
the n-type drift region has a third horizontal peak dopant concentration at a sixth depth below the top surface that is less than the fourth depth; and
the n-type drift region has a fourth horizontal peak dopant concentration at a seventh depth between the fourth and fifth depths. 
10.	(Original) The transistor of claim 9, wherein the first horizontal peak dopant concentration is greater than the second horizontal peak dopant concentration.
11.	(Original) The transistor of claim 8, further comprising an isolation structure between the gate electrode and the drain region.
12.	(Original) The transistor of claim 8, wherein a portion of the n-type drift region is located between a p-type intermediate region and the gate electrode. 
13.	(Original) The transistor of claim 9, wherein a portion of the n-type drift region having the fourth horizontal peak concentration is located vertically between the top surface and a portion of the intermediate region having the second horizontal peak concentration.
Claims 14-20: Cancelled
21.	(Currently Amended) An integrated circuit, comprising:
a semiconductor substrate having a first conductivity type and a top surface;
a gate positioned above the top surface between a source region and a drain region and having a first gate sidewall facing the drain region and a second gate sidewall facing the drain region;
a back gate region having the first conductivity type extending from the source region toward the drain region;
a drain drift region having a second opposite conductivity type extending from the drain region toward the source region and located partially under the gate, the drain drift region having:
a first drain drift sub-region (DDSR) near the surface and extending from a dielectric isolation structure to a first portion of an edge of the [[a]] back gate region under the gate, the first portion of the edge of the back gate region at a first lateral distance from the first gate sidewall;
a second DDSR below the first DDSR and extending from directly under the second gate sidewall to a second portion of an edge of the back gate region, the second portion of the edge of the back gate region at a second lateral distance from the first gate sidewall; 
a third DDSR between the first DDSR and the second DDSR and extending from directly under the second gate sidewall to a third portion of an edge of the back gate region, the third portion of the edge of the back gate region at a third lateral distance from the first gate sidewall, the third lateral distance greater than the first and second lateral distances; and
a fourth DDSR and extending from directly under the second gate sidewall to a fourth portion of an edge of the back gate region, the fourth portion of the edge of the back gate region at a fourth lateral distance from the first gate sidewall, the second DDSR between the third DDSR and the fourth DDSR, the fourth lateral distance greater than the third lateral distance,
wherein the first DDSR and the second DDSR each have a maximum dopant concentration greater than a maximum dopant concentration of the third DDSR.
Claims 22-24: cancelled
25.	(Previously Presented) The integrated circuit of claim 21, wherein the isolation structure is a shallow trench isolation structure.
26.	(Previously Presented) The integrated circuit of claim 22, wherein the drain drift region is n-type and the substrate is p-type, further comprising:
a first p-type region extending from a position directly below the source region toward the drain region by a fifth distance and partially under the fourth DDSR;
a second p-type region located between the first p-type region and the surface and extending from the source region toward the drain region and partially under the gate by a sixth distance less than the fifth distance.
27.	(Previously Presented) The integrated circuit of claim 26, further comprising a third p-type region located under the drain drift region and the first p-type region, the third p-type region having a p-type dopant concentration greater than that of the substrate.
28.	(Previously Presented) The integrated circuit of claim 21, wherein the drain drift region is homogenously the second opposite conductivity type.
29.	(Currently Amended) An integrated circuit, comprising:
a semiconductor substrate having a first conductivity type and a top surface;
a gate positioned above the top surface between a source region and a drain region and having gate sidewall facing the drain region;
a body region extending from the source region toward the drain region;
a drain drift region having a second opposite conductivity type extending from the drain region toward the source region and located partially under the gate, the drain drift region forming a p-n junction with the body region, the p-n junction being a first distance from directly under the gate sidewall at a first depth below the top surface, the p-n junction being a second distance from directly under the gate sidewall at a second depth below the top surface, and the p-n junction being a third distance from directly under the gate sidewall at a third depth below the top surface, the third depth between the first depth and the second depth, the first distance greater than the second distance and the second distance greater than the third distance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 29 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Khemka et. Al. (US 8969958 B1 newly cited hereinafter Khemka).

Regarding claim 29, Khemka teaches in Fig. 2 with associated text an integrated circuit, comprising: 
a semiconductor substrate 110 having a first conductivity type and a top surface (Fig. 2, column 7, lines 4-8); 
a gate positioned 130 above the top surface between a source region 122 and a drain region (114 and 118) and having a gate sidewall facing the drain region (Fig. 2, column 7. Lines 17-18 and 30-31); 
a body region 112 extending from the source region toward the drain region (Fig. 2, column 7, lines 7-8); 
a drain drift region 118 having a second opposite conductivity type extending from the drain region toward the source region and located partially under the gate, the drain drift region formingPage 6 of 8TI-74745BAppl. No.: 16/666,587Response to 2021-11-24 Office Action 2022-03-24a p-n junction with the body region (Fig. 2, column 7, lines 7-8), the p-n junction being a first distance 1st from directly under the gate sidewall at a first depth below the top surface, the p-n junction being a second distance 2nd from directly under the gate sidewall at a second depth below the top surface, and the p-n junction being a third distance 3rd from directly under the gate sidewall at a third depth below the top surface, the third depth between the first depth and the second depth, the first distance greater than the second distance and the second distance greater than the third distance (see Figure below).


    PNG
    media_image1.png
    690
    616
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8,11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khemka applied to claim 29 above and further in view of Khemka (US 20060261408 A1 hereinafter Khemka408).

Regarding claim 8, Khemka teaches in 8 with associated text a transistor, comprising: 
a p-type substrate 110 having a top surface (Fig. 2, column 7, lines 4-8);
an n-type source region 122 and an n-type drain region 118 in the substrate and a gate electrode 130 positioned between the source and drain regions and having gate sidewall facing the source region (Fig. 2, column 7. Lines 17-18 and 30-31);
an n-type drain 114 drift region forming a p-n junction with the p-type substrate (Fig. 2, column 7, lines 7-8), the p-n junction being laterally spaced apart from the gate sidewall by a first distance 1st at the top surface, a second distance 2nd at a first depth below the top surface, a third distance 3rd at a second depth greater than the first depth below the top surface, and a fourth distance 4th at a third depth greater than the second depth below the top surface, the second distance greater than the first and third distances, and the third distance less than the second and fourth distances (see figure below). 
	Khemka does not specify a p-buried layer (PBL), the n-type drain 114 drift region between the PBL and the drain region.
	Khemka408 teaches in Fig. 1 with associated text a transistor similar to that of Khemka comprising a p-buried layer (PBL) 28, an n-type drain drift region 30 between the PBL and a drain region 46 (Fig. 1, paragraph [0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a PBL similar to that of Khemka408 in the device of Khemka because according to Khemka408 such a structure is useful in forming a RESURF LDMOSFET device (paragraph [0019]).

	

    PNG
    media_image2.png
    690
    616
    media_image2.png
    Greyscale

Regarding claim 11, Khemka teaches an isolation structure 126 between the gate electrode and the drain region (Fig. 2, column 7, lines 22-25).
Regarding claim 12, Khemka teaches a portion of the n-type drift region is located between a p-type intermediate region and the gate electrode (see Figure above). 

Allowable Subject Matter

Claims 9, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

After completing a thorough search of dependent claim 9, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a transistor, comprising: an n-type drain drift region between the PBL and the drain region forming a p-n junction with the p-type substrate, the p-n junction being laterally spaced apart from the gate sidewall by a first distance at the top surface, a second distance at a first depth below the top surface, a third distance at a second depth greater than the first depth below the top surface, and a fourth distance at a third depth greater than the second depth below the top surface, the second distance greater than the first and third distances, and the third distance less than the second and fourth distances wherein: a p-type body region in the substrate has a first peak horizontal dopant concentration at a fourth depth below the top surface, and a p-type intermediate region in the substrate has a second peak horizontal dopant concentration at a fifth depth greater than the first depth below the top surface; the n-type drift region has a third horizontal peak dopant concentration at a sixth depth below the top surface that is less than the fourth depth; and the n-type drift region has a fourth horizontal peak dopant concentration at a seventh depth between the fourth and fifth depths in combination with the rest of the limitations of the claim.

Claims 10 and 13  are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form as being dependent on claim 9.

Claims 1, 5-7, 21 and 25-28 are allowed.

The following is an examiner' s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest an integrated circuit, comprising: a drain drift region having a second opposite conductivity type extending from the drain region toward the source region and located partially under the gate, the drain drift region forming a p-n junction with the back gate region and having: a first drain drift sub-region (DDSR) near the top surface and extending from a dielectric isolation structure to a first portion of the p-n junction directly under a location in the gate spaced a first distance from the first gate sidewall; a second DDSR below the first DDSR and extending from directly under the second gate sidewall to a second portion of the p-n junction directly under a location in the gate spaced a second distance from the first gate sidewall; a third DDSR between the first DDSR and the second DDSR and extending from directly under the second gate sidewall to a third portion of the p-n junction directly under a location in the gate spaced a third distance from the first gate sidewall; and a fourth DDSR extending from directly under the second gate sidewall to a fourth portion of the p-n junction directly under a location in the gate spaced a fourth distance from the first gate sidewall, the second DDSR between the third DDSR and the fourth DDSR, the second distance greater than the first distance, the third distance greater than the second distance and the fourth distance greater than the third distance, wherein the first DDSR and the second DDSR each have a maximum dopant concentration greater than a maximum dopant concentration of the third DDSR in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 21, the prior art of record, alone or in combination does not disclose, teach or fairly suggest an integrated circuit, comprising: a drain drift region having a second opposite conductivity type extending from the drain region toward the source region and located partially under the gate, the drain drift region having: a first drain drift sub-region (DDSR) near the surface and extending from a dielectric isolation structure to a first portion of an edge of the [[a]] back gate region under the gate, the first portion of the edge of the back gate region at a first lateral distance from the first gate sidewall; a second DDSR below the first DDSR and extending from directly under the second gate sidewall to a second portion of an edge of the back gate region, the second portion of the edge of the back gate region at a second lateral distance from the first gate sidewall; a third DDSR between the first DDSR and the second DDSR and extending from directly under the second gate sidewall to a third portion of an edge of the back gate region, the third portion of the edge of the back gate region at a third lateral distance from the first gate sidewall, the third lateral distance greater than the first and second lateral distances; and a fourth DDSR and extending from directly under the second gate sidewall to a fourth portion of an edge of the back gate region, the fourth portion of the edge of the back gate region at a fourth lateral distance from the first gate sidewall, the second DDSR between the third DDSR and the fourth DDSR, the fourth lateral distance greater than the third lateral distance, wherein the first DDSR and the second DDSR each have a maximum dopant concentration greater than a maximum dopant concentration of the third DDSR in combination with the rest of the limitations of the claim.

Claims 5-7 and 25-28  are also allowed being dependent on allowable claims 1 or 21.

Response to Arguments

Applicant’s arguments with respect to claim(s) 8-13 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim(s) 1, 5-7, 9-10 , 13,  21 and 25-28 have been considered but are moot in view of the claims being allowable or allowable if written in independent form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897